Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji et al. (2008/0218607).
 	Regarding claim 1, Shoji discloses an image sensor (25s);
a lens (10) positioned to direct object light from a scene onto the image sensor; 
a memory (11) to store a camera-specific optical center of the lens, wherein the camera-specific optical center is measured after a position of the lens is center fixed relative to a position of the image sensor, wherein the camera-specific optical center is measured by aligning an optical axis of the lens with a target (note the light beam LX in figures 2 and 3 is coming from a target or object) and observing where the target is imaged on the image sensor, and the camera-specific optical center indicates an offset of the optical axis of the lens relative a center of the image sensor (par. 46); and a controller (27) configured to:

	Regarding claim 2, Shoji discloses that the controller is configured to generate the distortion corrected image by translating pixel locations of pixels of the raw image according to a distortion correction projection that is based on at least the camera-specific optical center (par. 31-33).
	Regarding claim 3, Shoji discloses the distortion correction projection is further based on at least image sensor parameters and lens distortion parameters (par. 19).
	Regarding claims 13-15, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (2008/0218607) in view of Schaffer et al. (2016/0105630).
	Regarding claim 4, Shoji does not disclose the controller is configured to generate the distortion corrected image at least by using a lookup table that maps the pixel locations of pixels of the raw image to translated pixel locations of pixels of the distortion corrected image based on the camera-specific optical center, the image 
	Schaffer, from the similar field of endeavor, teaches the use of a lookup map to transform an input coordinate into an output coordinate (Fig. 1).  By using lookup map instead of formula computation, the processing speed of the system is greatly increased (par. 48).  
	Thus, knowing that the formula computation in Shoji can be slow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lookup map of Schaffer into Shoji so that the system processing speed could be increased.
	Regarding claims 5-7, in addition of rejection to claim 4, Shoji does not disclose types of distortion correction projections as claimed.  The lookup table in Schaffer can be used to transform different types of distortion correction projections (note par. 2-4, 20-46). For instance, the lookup table in Schaffer can be used to rectilinear projection, cylindrical projection, and spherical projection.   
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lookup table of Schaffer to perform the different distortion correction projections as claimed.
Allowable Subject Matter
Claims 9-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422